Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Species I (Figure 2) has been received.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the relative dimensions of claim 14 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because the lower “118” in Figure 1 is in error.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: (1) all numbers in Para 45, and (2) numbers 510 to 590 of Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 14,20,21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 14, what structure/geometry provides for the relative dimensions?  The possible geometries of the two structures are many, and which provides for the claimed dimensions is unexpressed.  Neither the specification, drawings nor any reference provides any suggestion.  Does Applicant have 1 that will provide for a sampler?  
As to claim 20, what might be these “isotopically labeled surrogates”.  Is such a liquid or solid, and what might the material be?  The possible materials (solid or liquid) are endless.  The manner of equilibrium is undefined.  The application does not provide examples of with the material, or what equilibrium relates to.  There is no suggestion in any reference.  There is nowhere to turn.

Claims 3,4,6,12-14,19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, is the member 102 really constructed of “100 and 500mg of organosilica adsorbent”?  Para 33 of Publication states such, but it’s the “adsorbent” 114 and not the member 102 that is of that material.  Note that claim 1 distinguishes between the “a member” (line 2, claim 1) and “an adsorbent” (line 6, claim 1), and therefore the member 102 does not include the adsorbent.  Also, note that the member 102 is not “behind two window” per Para 33.  The member 102 seems to be just the “high-density polyethylene” (Para 33).
As to claim 4, how does member 102 have an “open mesh design”?  The member has a hole, and the mess is connected to the member.  What defines an “open mesh design” such that that it describes a member 102 with a hole?  
As to claim 4, “design” is indefinite, as it applies a human element (even action or step) to the structure.  Contrast with any (natural) structure that has a hole, where there hole is not by “design”.
As to claim 6, “the media” lacks antecedent basis.
As to claim 12, “minimizes” with respect to what?  No reference for such is provided.  Even the term - - reduces - - lacks a reference.
As to claim 14, are the provided dimension to somehow relate to either Figure 2 and/or 4?  If so, what does the “width”, thickness and “diameter” relate to in those Figures?  If not, a new drawing is in order.
 As to claim 19, “constant sampler-to-sampler” is problematic, as the claim includes just one sampling device.  How can an additional (undefined) sample provide for a further structural limitation?

Claim(s) 1,4,9,10,11 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Parish ‘896.
As to claims 1,9,10,11, Parish et al 4,135,896 teach (Figure 6) passive sampler including a member (elements 50 and 72, and all in-between) with opposite surfaces; a hole/passage through the member that extends from the first to the second surface; first mesh 80 one surface; second mesh 82 on the second surface; absorbent/adsorbent 56 between the meshes.  Absorbing material absorbs material.  The member is connected to other fixed elements that have weight.
As to claim 4, Parash can do so as much as claimed..

Claim(s) 12,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parish et al.
It is known that sensitive (such as nuclear) plants identify individual elements.  The “wherein” clause is not structure.

Claim(s) 1,10,11 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Lu et al 102384895.
As to claim 1, Lu teaches (Figure 1) a member 1 with hole therethrough; mesh member 3 interconnected to opposing surfaces of the member 1; absorbing liquid between the mesh members.
As to claims 10,11, note elements 4.

Claim(s) 2,14 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Lu et al.
As to claim 1, an air sampler is suggestive of most any inexpensive material of construction, suggestive of plastic (polyethylene).
As to claim 14, air samplers are known to be carried by individuals, suggestive of a size that may be readily carried.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR 20150125841 teaches a member 11 having surfaces; home in (but not “through”) the member; one (note “first” and “second”) filter connected to a surface of the member; and absorbent 20 within (not “between” 2 filters) the member.
Watson 2009/0259344 and JP H11231909 manage parts with serial numbers in nuclear plants.

Claims 5,7,8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861